Exhibit 10.2
XtremIO Ltd.


2010 ISRAELI SHARE OPTION PLAN


1.
PURPOSE



The purpose of this Share Option Plan is to secure for XtremIO Ltd. and its
shareholders the benefits arising from ownership of share capital by employees,
officers directors and consultants of the Company and its Affiliates (as defined
below), who are expected to contribute to the Company’s future growth and
success.


2.
DEFINITIONS



2.1
DEFINED TERMS



Initially capitalized terms, as used in this Plan, shall have the meaning
ascribed thereto as set forth below:
“Administrator”
means the Board of Directors of the Company, or a committee to which the Board
of Directors shall have delegated power to act on its behalf with respect to the
Plan. Subject to the Articles of Association of the Company, as may be amended
from time to time, the Administrator, if it is a committee, shall consist of
such number of members (but not less than two (2)) as may be determined by the
Board.
 
 
“Affiliate(s)”
means a present or future company that either (i) Controls XtremIO Ltd. or is
Controlled by XtremIO Ltd.; or (ii) is Controlled by the same person or entity
that Controls XtremIO Ltd.
 
 
“Allocate” or “Allocated”


with respect to Options and Shares, means the allocation of Options and/or
Shares, as the case may be, by the Company to the Trustee on behalf of a
Participant.
 
 
“Cause”
means, when used in connection with the termination of a Participant’s
employment with, or service to the Company or an Affiliate, as a result of a
basis for termination, including, but not limited to: dishonesty toward the
Company or Affiliate, insubordination, substantial malfeasance or nonfeasance of
duty, unauthorized disclosure of confidential information, and conduct
substantially prejudicial to the business of the Company or Affiliate; or, any
substantial breach by the Participant of (i) his or her employment or service
agreement or (ii) any other obligations toward Company or Affiliate.
 
 
“Commencement Date”




means the date of commencement of the vesting schedule with respect to a Grant
of Options and Grant of Shares which, unless otherwise determined by the
Administrator, shall be the date on which such Grant of Options or Grant of
Shares, as applicable, shall be Allocated.
 
 
“Company”
means XtremIO Ltd., a company incorporated under the laws of the State of
Israel.
 
 
“Consultant”
means an Israeli resident who is not entitled to receive Options under Section
102, on behalf of whom an Option is Granted under Section 3i.
 
 
“Control” or “Controlled”
shall have the meaning ascribed thereto in Section 102.
 
 
“Disability”
means total and permanent physical or mental impairment or sickness of a
Participant, making it impossible for the Participant to continue such
Participant’s employment with or service to the Company or Affiliate.
 
 




--------------------------------------------------------------------------------


“Exercise Price”
means, the price determined by the Administrator in accordance with Section 7.1
below which is to be paid to the Company in order to exercise a Granted Option
and convert such Option into an Underlying Share.
 
 
“Grant Letter”
means a letter from the Company or Affiliate to a Participant in which the
Participant is notified of the decision to Grant to the Participant Options or
Shares according to the terms of the Plan. The Grant Letter shall specify (i)
the Tax Provision under which the Option is Granted; (ii) the Tax Track that the
Company chose according to Section 11 of the Plan (if applicable); (iii) the
Exercise Price; and (iv) the number of Options or Shares Granted to the
Participant.
 
 
“Grant of Options”
with respect to Options, means the grant of Options by the Company to a
Participant pursuant to a Letter of Grant.




 
“Grant of Shares”
With respect to Shares, means the grant of Shares, subject to vesting schedule,
by the Company to a Participant pursuant to a Letter of Grant.
 
 
“Holding Period”
means with regard to Options or Shares Granted under Section 102, the period in
which the Allocated Options or Shares granted to a Participant or, upon exercise
or vesting thereof the Underlying Shares, are to be held by the Trustee on
behalf of the Participant, in accordance with Section 102, and pursuant to the
Tax Track which the Company selects.
 
 
“IPO”
means the initial public offering of shares of the Company and the listing of
such shares for trading on any recognized stock exchange or over-the-counter or
computerized securities trading system.
 
 
“Israeli Participant”


means, an Israeli resident who is an employee, officer or director of the
Company or any Affiliate (provided that such person does not Control the Company
as such term is defined in the Tax Ordinance), on behalf of whom an Option is
Granted pursuant to Section 102.
 
 
“Law”
means the laws of the State of Israel as are in effect from time to time.
 
 
“Merger Transaction” or “Merger”




(i) a sale of all or substantially all of the assets of the Company; or (ii) a
sale (including an exchange) of all or substantially all of the shares of the
capital stock of the Company; or (iii) a merger, consolidation or like
transaction of the Company with or into another corporation.
 
 
“Notice of Exercise”


shall have the meaning set forth in Section 7.4 below.
 
 
“Option”
means an option to purchase one Share of the Company.
 
 
“Non-Qualified Israeli Participant”




means an Israeli resident who is not qualified to receive Options under the
provisions of Section 102, on behalf of whom an Option is Granted pursuant to
Section 3i.
 
 
“Participant”
means an Israeli Participant, or a Non-Qualified Israeli Participant, or a
Consultant.




 
“Plan” or “Option Plan”
means this Share Option Plan, as may be amended from time to time.
 
 
“Purchase Price”
means, the price determined by the Administrator in accordance with Section 7.1
below which is to be paid to the Company in order to Grant Shares.
 
 
“Retirement”
means the termination of a Participant’s employment as a result of his or her
reaching the earlier of (i) the age of retirement as defined by Law; or (ii) the
age of retirement specified in the Participant’s employment agreement.
 
 
“Section 102”
means Section 102 of the Tax Ordinance.
 
 




--------------------------------------------------------------------------------


“Section 102 Rules”


means the Income Tax Rules (Tax Relief for Issuance of Shares to Employees),
2003.
 
 
“Section 3(i)” or “Section 3(i) Rules”
means section 3(i) of the Israeli Tax Ordinance and the applicable rules thereto
or under applicable regulations.
 
 
“Share(s)”
means an ordinary share of the Company, having a par value of NIS 0.01.
 
 
“Tax Ordinance”
means the Israeli Income Tax Ordinance [New Version], 1961, as amended, and any
regulations, rules, orders or procedures promulgated thereunder.
 
 
“Tax Track”
means one of the three tax tracks described under Section 102, specifically: (1)
the “Capital Gains Track Through a Trustee”; (2) “Income Tax Track Through a
“Trustee”; or (3) the “Income Tax Track Without a Trustee”; each as defined in
Sections 11.1-11.2 of this Plan, respectively.
 
 
“Tax Provision”
means, with respect to the Grant of Options, the provisions of one of the three
Tax Tracks in Section 102, or the provisions of 3i.
 
 
“Term of the Options”
means, with respect to Granted but unexercised Options, the time period set
forth in Section 9 below.








 
“Trustee”
means a Trustee appointed by the Company to hold in trust, Allocated Options and
the Underlying Shares and/or the Allocated Shares, as the case may be, issued
upon exercise of such Options, on behalf of Participants.
 
 
“Underlying Shares”


means Shares issued or to be issued upon exercise of Granted Options all in
accordance with the Plan.



2.2
GENERAL



Without derogating from the meanings ascribed to the capitalized terms above,
all singular references in this Plan shall include the plural and vice versa,
and reference to one gender shall include the other, unless otherwise required
by the context.


3.
SHARES AVAILABLE FOR OPTIONS



The total number of Underlying Shares reserved for issuance under the Plan and
any modification thereof, shall be determined from time to time by the Board of
Directors of the Company. Such number of Shares shall be subject to adjustment
as required for the implementation of the provisions of the Plan, in accordance
with Section 4 below.


In the event that Options or Shares Allocated under the Plan expire or forfeited
or otherwise terminate in accordance with the provisions of the Plan, such
expired or terminated Options or Granted Shares shall become available for
future Grants and Allocations under the Plan.


4.
ADJUSTMENTS



Bonus Shares – In the event that the Company distributes bonus shares and the
record date for such distribution is subsequent to the date of grant of the
Options, but prior to their exercise or expiration, the number of Underlying
Shares will be increased by the number of Shares each Participant would have
been entitled to had such Participant exercised the Options prior to the record
date set for such distribution. The total aggregate Exercise Price of the
outstanding Options will not be changed due to the increase in the number of
Underlying Shares the Participant is entitled to following a distribution of
bonus Shares.





--------------------------------------------------------------------------------


Issuance of Rights – In the event the Company’s shareholders are issued rights
for the purchase of any securities of the Company, the Company will take actions
to cause that such rights be offered on the same terms, mutatis mutandis, also
to the Participants who hold Options that have not yet been exercised or expired
as if such Participants have exercised their Options prior to the date
determining the right to participate in the issuance of the aforesaid rights.
The number of Underlying Shares will not increase as a result of such issuance
of rights.


For the avoidance of doubt the employees’ rights to securities of the Company in
the event of a distribution of bonus shares and/or the issuance of rights as
aforesaid, will only apply at the Date of the Exercise.


Change in Capitalization – In the event of a split or a consolidation of Shares,
or any other capital event of a materially similar nature, the Company will make
the changes or the adjustments necessary in order to prevent the dilution or
increase of the rights of the Participants within the framework of the Plan with
respect to the number and class of the Underlying Shares and/or the Exercise
Price of each Option.


Merger Transaction


In the event of a Merger Transaction, the Administrator in its sole discretion
shall decide:


(A)
If and how the unvested Options and/or Shares, as the case may be, shall be
canceled, replaced or accelerated;



(B)
If and how vested Options and Shares (including Options with respect to which
the vesting period has been accelerated according to Section (A)) shall be
exercised, replaced and/or sold by the Trustee or the Company (as the case may
be) on the behalf of Israeli Participants;



(C)
How Granted Shares and/or Underlying Shares issued upon exercise of the Options
and held by the Trustee on behalf of Participants shall be replaced and/or sold
by the Trustee on behalf of the Participant.



Fraction of Shares – In any event that the Company will be required to issue to
a Participant fraction of Shares pursuant to this Section 4, the Company will
not issue fraction of Shares and the number of Shares shall be rounded down to
the closest number of Shares.


For the purposes of this section, the Company’s calculation will be final, and
the Participant shall have no claims or demands against the Company or anyone on
its behalf.


5.
ADMINISTRATION OF THE PLAN



5.1
POWER



Subject to the Law, the Articles of Association of the Company, and any
resolution to the contrary by the Company’s Board of Directors, the
Administrator is authorized, in its sole and absolute discretion, to exercise
all powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan (subject to the
approval of the Board of Directors if such approval is required by Law)
including, without limitation;


(A)    to determine:


(i)
the Participants in the Plan, the number of Options and/or Shares to be Granted
for each Participant’s benefit and the Exercise Price;



(ii)
the time or times at which Options and/or Shares shall be Granted;






--------------------------------------------------------------------------------


(iii)
whether, to what extent, and under what circumstances an Option and/or Granted
Share may be settled, canceled, forfeited, exchanged, or surrendered;



(iv)
any terms and conditions in addition to those specified in the Plan under which
an Option and/or a Share may be Granted; and



(v)
any measures, and to take actions, as deemed necessary or advisable for the
administration and implementation of the Plan.



(vi)
the Exercise Price for any Allocated Option or the Purchase Price for any
Allocated Shares;



(B)
to interpret the provisions of the Plan and to take all actions resulting
therefrom including without limitation;



(i)
subject to Section 7, to accelerate the date on which any Allocated Option under
the Plan becomes exercisable and any Allocated Share become vested and/or cancel
any restriction on the sale of Granted Shares;



(ii)
to waive or amend Plan provisions relating to exercise of Options, including
exercise of Options after termination of employment, for any reason; and



(iii)
to amend any of the terms of the Plan, or any prior determinations of the
Administrator;



5.2
LIMITATIONS



Notwithstanding the provisions of Section 5.1 above, no interpretations,
determinations or actions of the Administrator shall contradict the provisions
of applicable Law, and no waiver or amendment with respect to the Plan shall
have a material adverse affect on any Participant’s rights in connection with
any Granted Option and/or Granted Share under the Plan without receiving the
consent of such Participant.


6.
GRANT AND ALLOCATION OF OPTIONS AND/OR SHARES



6.1
CONDITIONS FOR GRANT OF OPTIONS AND/OR SHARES



Options and/or Shares may be Granted at any time after:


(A)
the grant has been approved by the necessary corporate bodies of the Company;
and



(B)
all other approvals, consents or requirements necessary by Law have been
received or met.



6.2
CONDITIONS FOR ALLOCATION OF OPTIONS



Options may be Allocated at any time after:


(A)
the Plan has been approved by the necessary corporate bodies of the Company; and



(B)
30 days after a request for approval of the Plan has been submitted for approval
to the Israeli Income Tax Authorities pursuant to the requirements of the Tax
Ordinance; and



(C)
all other approvals, consents or requirements necessary by Law have been
received or met.












--------------------------------------------------------------------------------


6.3
DATE OF GRANT OR ALLOCATION



(a)
The date on which Options and/or Shares, as the case may be, shall be deemed
Granted under the Plan shall be the date on which the Company shall notify the
Participant in a Grant Letter that such Options or Shares have been Granted to
the Participant or the date specified as the date of grant in the Grant Letter,
if specified (“Date of Grant”).



(b)
The date on which Options and/or Shares, as the case may be, shall be deemed
Allocated under the Plan shall be the date on which the Company shall notify the
Trustee that such Options or Shares, as the case may be, have been Allocated in
the name of the Trustee on behalf of a Participant; (“Date of Allocation”).



7.
EXERCISE OF OPTIONS AND SALE OF SHARES



7.1
EXERCISE PRICE; PURCHASE PRICE



The Purchase Price for Granted Share, and the Exercise Price per Underlying
Share deliverable upon the exercise of an Option, shall be determined by the
Administrator. The Purchase Price and the Exercise Price shall be set forth in
the Grant Letter.


7.2
VESTING SCHEDULE



Unless otherwise determined by the Administrator, all Options and Shares
allocated on a certain date shall, subject to continued employment with or
service to the Company or Affiliate by the Participant, become (i) vested and
exercisable, with respect to Options; and (ii) free from restrictions on the
sale thereof, with respect to Shares, in accordance with the following vesting
schedule:


(A)
25% of the Options and/or Shares, as the case may be, shall vest on the first
anniversary of the Commencement Date (the “First Anniversary”).



(B)
Additional 6.25% of the Options and/or Shares, as the case may be, shall vest on
each subsequent quarter following the First Anniversary over a period of 3
years.



(C)
In accordance with the above, all Options and or Shares, as the case may be,
shall become fully vested by the fourth anniversary of the Commencement Date.



7.3
MINIMUM EXERCISE



Unless otherwise determined by the Administrator, no exercise of Options by any
Participant shall be for a quantity of less than 6% of the Granted Options.


An Option may not be exercised for fractional shares.


The exercise of a portion of the Options Granted shall not cause the expiration,
termination or cancellation of the remaining unexercised Options held by the
Trustee on behalf of the Participant.


7.4
MANNER OF EXERCISE



An Option may be exercised by and upon the fulfillment of the following:


(A)    Notice of Exercise


The signing by the Participant, and delivery to both the Company (at its
principal office) and the Trustee (if the Options are held by a Trustee), of an
exercise notice form as prescribed by the



--------------------------------------------------------------------------------


Administrator, including but not limited to: (i) the identity of the
Participant, (ii) the number of Options to be exercised, and (iii) the Exercise
Price to be paid (the “Notice of Exercise”).


(B)
Exercise Price



The payment by the Participant to the Company, in such manner as shall be
determined by the Administrator, of the Exercise Price with respect to all the
Options exercised, as set forth in the Notice of Exercise.


(C)
Allocation of Shares



Upon the delivery of a duly signed Notice of Exercise and the payment to the
Company of the Exercise Price with respect to all the Options specified therein,
the Company shall issue the Underlying Shares to the Trustee (according to the
applicable Holding Period) or to the Participant, as the case may be.


(D)
Expenses



All costs and expenses including broker fees and bank commissions, derived from
the exercise of Options or Underlying Shares, shall be borne solely on the
Participant.


7.5
VESTED SHARES



As soon as administratively practicable following the applicable Share vesting
schedule, and without any notification by the Participant, the Company shall,
deliver or cause to be delivered to the Trustee, or if the Holding Period has
run and the Participant has requested release of the Shares, the Participant a
certificate or certificates for the applicable vested Shares free from any
vesting restrictions. Notwithstanding the above the Company shall not deliver
Shares to a Participant unless the latter, prior to, or concurrently with, such
release, provides the Company and the Trustee with evidence, satisfactory in
form and substance to the Company and the Trustee, that all taxes, if any,
required to be paid upon such release have, in fact, been paid.


7.6
FORFEITURE



At the time of the Participant’s Termination of Employment for any reason, all
unvested Shares shall be forfeited as of the date of termination unless
otherwise determined by the Administrator in its sole discretion. In the event
of any such forfeiture, all such forfeited Shares shall become the property of
the Company or any designee by the Company and any certificate or certificates
representing such Shares shall be returned immediately to the Company at no
cost, all in accordance with the Law.


8.
WAIVER OF OPTION RIGHTS



At any time prior to the expiration of any Granted (but unexercised) Option, a
Participant may waive his rights to such Option by a written notice to the
Company’s principal office. Such notice shall specify the number of Options
Granted, which the Participant waives, and shall be signed by the Participant.


Upon receipt by the Company of a notice of waiver of such rights, such Options
shall expire and shall become available for future Grants and Allocations under
the Plan.


9.
TERM OF THE OPTIONS



Unless earlier terminated pursuant to the provisions of this Plan, all granted
but unexercised Options shall expire and cease to be exercisable at 5:00 p.m.
Israel time on the 10th anniversary of the Commencement Date of such Options.







--------------------------------------------------------------------------------


10.
TERMINATION OF EMPLOYMENT



10.1
TERMINATION OF EMPLOYMENT



If a Participant ceases to be an employee, director, or officer of the Company
or Affiliate for any reason (“Termination of Employment”) other than death,
Retirement, Disability or Cause, then (A) any vested but unexercised Options on
the date of Termination of Employment (as shall be determined by the Company or
Affiliate, in its sole discretion), Allocated on the Participant’s behalf
(“Exercisable Options”) may be exercised, if not previously expired, not later
than the earlier of (i) 90 days after the date of Termination of Employment; or
(ii) the Term of the Options and (B) any rights upon vested Share shall be
delivered to Participant but only to the extent that they were vested within the
date his employment terminates.


All other Granted Options or Shares for the benefit of Participant shall expire
upon the date of Termination of Employment.


10.2
TERMINATION FOR CAUSE



In the event of Termination of Employment of a Participant for Cause, than (A)
the Participant’s right to exercise any unexercised Options, Granted to such
Participant, whether vested or not on the date of Termination of Employment,
shall cease as of such date of Termination of Employment, and the Options shall
thereupon expire and (B) any unvested Shares shall terminate and expire on the
day the Participant is notified of his dismissal or on such earlier date as the
Administrator may determine.


If subsequent to the Participant’s Termination of Employment, but prior to the
exercise of Options Granted to such Participant, the Administrator determines
that either prior or subsequent to the Participant’s Termination of Employment,
the Participant engaged in conduct which would constitute Cause, then the
Participant’s right to exercise the Options Granted to such Participant shall
immediately cease upon such determination and the Options shall thereupon
expire.


The determination by the Administrator as to the occurrence of Cause shall be
final and conclusive for all purposes of this Plan.


10.3
TERMINATION BY REASON OF DEATH, RETIREMENT, OR DISABILITY



(A)    Death. If Termination of Employment is by reason of death of the
Participant, than (A) his/her estate, personal representative or beneficiaries
may, exercise the Participant’s Options, to the extent it was vested within the
60th day after the Participant’s death, at any time but not later than the first
to occur of: (i) one (1) year following Participant’s death; or (ii) the end of
the Term of the Options and (B) any rights upon vested Shares shall be delivered
to Participant’s estate, personal representative or beneficiaries but only to
the extent it was vested within the 60th day after employment terminates.


All other Granted Options or Shares for the benefit of a Participant and which
have not vested within 60 days after the date of Death, shall expire upon the
date of Death.


(B)    Disability and Retirement. If Termination of Employment is by reason of
Retirement or Disability of the Participant, the Participant than (A) may
exercise any portion of the Options which have vested within 90 days after the
date of Retirement or Disability, at any time but not later than the first to
occur of: (i) one (1) year after the date of Retirement or Disability, as the
case may be; or (ii) the end of the Term of the Options and (B) shall be
entitled to any rights upon vested Shares to be delivered to Participant’s
estate, personal representative or beneficiaries but only to the extent it was
vested within the 60th day after employment terminates.









--------------------------------------------------------------------------------


All other Granted Options or Shares for the benefit of a Participant and which
have not vested within 60 days after the date of Disability or Retirement, as
the case may be, shall expire upon the date of Retirement or Disability, as
applicable.


10.4
EXCEPTIONS



In special circumstances, pertaining to the Termination of Employment of a
certain Participant, the Administrator may in its discretion decide to extend
any of the periods stated above in Sections 10.1-10.3.


10.5
TRANSFER OF EMPLOYMENT OR SERVICE



A Participant’s right to Options or Shares that were Granted to him or her under
this Plan, shall not be terminated or expire or forfeited solely as a result of
the fact that the Participant’s employment or service as an employee, officer or
director changes from the Company to an Affiliate or vice versa.


11.
OPTIONS AND TAX PROVISIONS



All Options and/or Shares under this Plan shall be Granted in accordance with
one of the Tax Provisions as follows:


•
The Company may Grant Options and/or Shares to Israeli Participants in
accordance with the provisions of Section 102 and the Rules.



•
The Company may Grant Options to Non-Qualified Israeli Participants in
accordance with the provisions of Section 3(i).



11.1
TAX PROVISION SELECTION



The Company shall elect under which Tax Provision each Option and/or Share is
Granted in accordance with any applicable Law and its sole discretion – i.e. the
Company shall elect if to Grant Options and/or Shares to Participants under one
of the three Section 102 Tax Tracks, or with respect to Options under the
provisions of Section 3i. The Company shall notify each Participant in the Grant
Letter, under which Tax Provision the Options and/or Shares are Granted and, if
applicable, under which Section 102 Tax Track, each Option is Granted.


11.2
SECTION 102 TRUSTEE TAX TRACKS



If the Company elects to Grant Options and/or Shares to Israeli Participants
through (i) the Capital Gains Track Through a Trustee, or (ii) the Income Tax
Track Through a Trustee, then, in accordance with the requirements of Section
102, the Company shall appoint a Trustee who will hold in trust on behalf of
each Israeli Participant the Allocated Options and/or Shares and the Underlying
Shares issued upon exercise or vesting of such Options and/or Shares in trust on
behalf of each Israeli Participant.


The Holding Period for the Options and/or Shares will be as follows:


(A)
The Capital Gains Tax Track Through a Trustee – if the Company elects to
Allocate the Options and/or Shares according to the provisions of this track,
then the Holding Period will be: 24 months from the date of Allocation; or such
period as may be determined in any amendment of Section 102.



(B)
Income Tax Track Through a Trustee – if the Company elects to Allocate Options
and/or Shares according to the provisions of this track, then the Holding Period
will be 12 months from the date of Allocation; or such period as may be
determined in any amendment of Section 102.








--------------------------------------------------------------------------------


Subject to Section 102 and the Rules, Participants shall not be able to receive
from the Trustee, nor shall they be able to sell or dispose of the Granted
Shares or Underlying Shares before the end of the applicable Holding Period. If
a Participant sells or removes the Granted Shares or the Underlying Shares form
the Trustee before the end of the applicable Holding Period (“Breach”), the
Participant shall pay all applicable taxes imposed on such Breach by Section 7
of the Rules.


In the event of a distribution of rights, including an issuance of bonus shares,
in connection with Options and/or the Shares originally Allocated (the
“Additional Rights”), all such Additional Rights shall be Allocated and/or
issued to the Trustee for the benefit of Participants, and shall be held by the
Trustee for the remainder of the Holding Period applicable to the Options and/or
Granted Shares, as applicable, originally Allocated. Such Additional Rights
shall be treated in accordance with the provisions of the applicable Tax Track.


11.3
INCOME TAX TRACK WITHOUT A TRUSTEE



If the Company elects to Grant Options and/or Shares to Israeli Participants
according to the provisions of this track, then the Options and/or Shares will
not be subject to a Holding Period. However, upon exercise of Options or vesting
of Granted Shares under this Tax Track, the Trustee shall hold such Granted
Shares and/or Underlying Shares for the benefit of the Israeli Participant in
accordance with the provisions of Section 15 of this Plan.


11.4
CONCURRENT CONDITIONS



The Holding Period, if any, is in addition to the vesting period with respect to
Options, and restriction period, with respect to Shares, as specified in Section
7.2 of the Plan (or in the Grant Letter). The Holding Period and vesting period
may run concurrently, but neither is a substitute for the other, and each are
independent terms and conditions for Options Granted and Shares Granted.


11.5
TRUST AGREEMENT



The terms and conditions applicable to the trust relating to the Tax Track
selected by the Company, as appropriate, shall be set forth in an agreement
signed by the Company and the Trustee (the “Trust Agreement”).


12.
TERM OF SHARES HELD IN TRUST



No Shares issued by the Company to the Trustee, nor Underlying Shares issued
upon exercise of Options, shall be held by the Trustee on behalf of the
Participant for a period longer than ten (10) years after the end of the Term of
the Options. The Administrator shall instruct the Trustee as to the transfer of
these Shares.


13.
RIGHTS AS A SHAREHOLDER



13.1
VOTING RIGHTS



Until consummation of the Company’s IPO, Underlying Shares and Granted Shares
issued to a Participant or to the Trustee for the benefit of a Participant,
shall be voted by an irrevocable proxy assigned to the CEO or any other
representative who shall be appointed by the Company’s Board of Directors as a
representative (the “Representative”).


(A)
The Company’s Board of Directors may, at its discretion, replace the
Representative from time to time.














--------------------------------------------------------------------------------


(B)
Shares subject to proxy shall be voted by the Representatives on any issue or
resolution brought before the shareholders of the Company in the same proportion
as the vote of the other outstanding Shares of the Company (i.e. if 80% of the
other outstanding Shares of the Company will be voted in favor of certain
resolution, and 20% will be voted against, the Shares subject to proxy will be
voted in the same manner).



(C)
Each Participant, upon execution of the irrevocable proxy specified above,
undertakes to hold the Representative harmless from any and all claims related
or connected to said proxy.



(D)
The Representative shall be indemnified and held harmless by the Company against
any cost or expense (including attorneys’ fees) reasonably incurred by the
Representative, or any liability (including any sum paid in settlement of a
claim with the approval of the Company) arising out of any act or omission to
act in connection with the voting of the Shares subject to proxy, unless arising
out of the Representative’s own fraud or gross negligence, to the extent
permitted by applicable law. In the event the Representative shall have
indemnification by virtue of other functions or services he or she performs for
the Company or Affiliate (whether by agreement, insurance policy or decision of
the appropriate corporate body(ies) of the Company and/or Affiliate) , this
indemnification shall be in addition to any such other indemnification.



13.2
DIVIDEND



The Participants shall be entitled to receive any cash dividend paid to the
shareholders of the Company with respect to Granted Shares and/or Underlying
Shares issued to them under this Plan. Payments of such dividend to the
Participants shall be subject to any required tax being withheld or otherwise
deducted by the Trustee or the Company, as agreed between the Company and the
Trustee.


14.
NO SPECIAL EMPLOYMENT RIGHTS



Nothing contained in this Plan shall confer upon any Participant any right with
respect to the continuation of employment by or service to the Company or
Affiliate or to interfere in any way with the right of the Company or Affiliate,
to terminate such employment or service or to increase or decrease the
compensation of the Israeli Participant.


No Participant shall have any claim or demand with respect to any of the
Options, except according to the specific terms of the Grant Letter provided to
him or her by the Company.


15.
RESTRICTIONS ON SALE OF OPTIONS AND SHARES



15.1
OPTIONS



Options may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent.


15.2
SHARES



Unless otherwise determined by the Administrator, prior to the Company’s IPO,
Underlying Shares and/or Granted Shares may not be sold assigned, transferred,
pledged, hypothecated or otherwise disposed of, except as stated below in this
Section 15. Unless otherwise determined by the Administrator, any Underlying
Shares issued upon exercise of Options, Granted under any of the tax tracks
detailed in Section 11 above, will be held by the Trustee until the earlier to
occur of a Merger, as detailed in Section 15.3 below, or an IPO.











--------------------------------------------------------------------------------


15.3    ACCELERATION PROVISION


The Administrator, in its sole discretion, may decide to add a provision in
certain Grant Letters, according to which in case of a Merger or IPO, all or
some of the unvested Options or/and Shares, shall automatically accelerate.


15.4
LOCK UP



Notwithstanding the Holding Period, if the Company engages in a financing
transaction, or conducts a public offering, at the request of the investors in
such transaction or underwriters, as the case may be, the Administrator may
determine that the Granted Shares and the Underlying Shares issued pursuant to
the exercise of Options may be subject to a lock-up period of up to 180 days, or
such longer period of time as may be recommended by the Company’s Board, during
which time Participants shall not be allowed to sell Shares.


16.
TAX MATTERS



This Plan shall be governed by, and shall conform with and be interpreted so as
to comply with, the requirements of Section 102 and any written approval from
the Israeli Tax Authorities. All tax consequences under any applicable law
(other than stamp duty) which may arise from the Grant or Allocation of Shares
and/or Options, from the exercise of Options or from the holding or sale of
Granted Shares and/or Underlying Shares (or other securities issued under the
Plan) by or on behalf of the Participant, shall be borne solely on the
Participant. The Participant shall indemnify the Company and/or Affiliate and/or
the Trustee, as the case may be, and hold them harmless, against and from any
liability for any such tax or any penalty, interest or indexing.


If the Company elects to Allocate Options and/or Shares according to the
provisions of the Income Tax Track Without a Trustee (Section 11.2 of this
Plan), and if prior to the Exercise of any and/or all of these Options or sale
of such Granted Shares, such Participant ceases to be an employee, director, or
officer of the Company or Affiliate, the Participant shall deposit with the
Company a guarantee or other security as required by law, in order to ensure the
payment of applicable taxes upon the Exercise of such Options and/or sale of
Granted Shares, as the case may be.


17.
WITHHOLDING TAXES



Whenever an amount with respect to withholding tax relating to Options and/or
Shares Granted to a Participant and/or Underlying Shares issued upon the
exercise thereof is due from the Participant and/or the Company and/or an
Affiliate, the Company and/or an Affiliate and/or the Trustee shall have the
right to demand from a Participant such amount sufficient to satisfy any
applicable withholding tax requirements related thereto, and whenever Shares or
any other non-cash assets are to be delivered pursuant to the exercise of an
Option and the sale of Granted Shares, or transferred thereafter, the Company
and/or an Affiliate and/or the Trustee shall have the right to require the
Participant to remit to the Company and/or to the Affiliate, or to the Trustee
an amount in cash sufficient to satisfy any applicable withholding tax
requirements related thereto, and if such amount is not timely remitted, the
Company and/or the Affiliate and/or the Trustee shall have the right to withhold
or set-off (subject to Law) such Shares or any other non-cash assets pending
payment by the Participant of such amounts.


Until all taxes have been paid in accordance with Rule 7 of the Section 102
Rules, Granted Shares, Options and/or Underlying Shares may not be sold,
transferred, assigned, pledged, encumbered, or otherwise willfully hypothecated
or disposed of, and no power of attorney or deed of transfer, whether for
immediate or future use may be validly given. Notwithstanding the foregoing, the
Granted Shares, Options and/or Underlying Shares may be validly transferred in
accordance with Section 20 below, provided that the transferee thereof shall be
subject to the provisions of Section 102 and the Section 102 Rules as would have
been applicable to the deceased Participant were he or she to have survived.







--------------------------------------------------------------------------------


18.
NO TRANSFER OF OPTIONS



The Trustee shall not transfer Options to any third party, including a
Participant, except in accordance with instructions received from the
Administrator.


19.
TRANSFER OF RIGHTS UPON DEATH



No transfer of any Granted Share or right to an Option or Underlying Share
issued upon the exercise thereof by will or by the laws of descent shall be
effective to bind the Company unless the Company shall have been furnished with
the following signed and notarized documents:


(A)
A written request for such transfer and a copy of the legal documents creating
and confirming the right of the person acting with respect to the Participant’s
estate and of the transferee;



(B)
A written consent by the transferee to pay any amounts in connection with the
Granted Shares, Options and Underlying Shares any payment due according to the
provisions of the Plan and otherwise abide by all the terms of the Plan; and



(C)
any such other evidence as the Administrator may deem necessary to establish the
right to the transfer of the Granted Share, Option or Underlying Share issued
upon the exercise thereof and the validity of the transfer.



20.
NO RIGHT OF OTHERS TO OPTIONS



any such other evidence as the Administrator may deem necessary to establish the
right to the transfer of the Granted Share, Option or Underlying Share issued
upon the exercise thereof and the validity of the transfer.


21.
EXPENSES AND RECEIPTS



The expenses incurred in connection with the administration and implementation
of the Plan (including any applicable stamp duty) shall be borne by the Company.
Any proceeds received by the Company in connection with the Allocation of Shares
or exercise of any Option may be used for general corporate purposes.


22.
REQUIRED APPROVALS



The Plan is subject to the receipt of all approvals required under the Tax
Ordinance, and the Law.


23.
APPLICABLE LAW



This Plan and all documents delivered or executed by the Company or Affiliate in
connection herewith shall be governed by, and construed and administered in
accordance with the Law.


24.
TREATMENT OF PARTICIPANTS



There is no obligation for uniformity of treatment of Participants.


25.
NO CONFLICTS



In the event of any conflict between the terms of the Plan and the Grant Letter,
the Plan shall prevail, unless the Grant Letter stated specifically that the
conflicting provision in the Grant Letter shall prevail.











--------------------------------------------------------------------------------


26.
PARTICIPANT UNDERTAKINGS



By entering into this Plan, the Participant shall (1) agree and acknowledge that
he or she have received and read the Plan and the Grant Letter; (2) undertake
all the provisions set forth in: Section 3i or Section 102 as applicable
(including provisions regarding the applicable Tax Track that the Company has
selected), the Plan, the Grant Letter and the Trust Agreement (if applicable);
and (3) if the Options are Granted under Section 102, the Israeli Participant
shall undertake that subject to the provisions of Section 102 and the Rules, he
or she shall not to sell or release the Shares or Underlying Shares from trust
before the end of the Holding Period (if any).


***

